                                                     Case 2:20-mc-00076-MWF-MRW Document 42 Filed 01/25/21 Page 1 of 7 Page ID #:1024




                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15                          UNITED STATES DISTRICT COURT
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   16

                                                                                   17                                                   Misc. Action No. 2:20-mc-00076
                                                                                                                                        _____________________
                                                                                   18                                                   Petitioner’s Status Report
                                                                                   19 In re Application of Daniel Snyder                Regarding Discovery Pursuant to
                                                                                        for an Order Directing Discovery from           Dkt. 41
                                                                                   20 New Content Media Inc. d/b/a MEA
                                                                                        WorldWide Pursuant to 28 U.S.C. § 1782
                                                                                   21                                                   The Honorable Michael R. Wilner
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                         Petitioner’s Report Regarding Discovery Pursuant to Dkt. 41
                                                     Case 2:20-mc-00076-MWF-MRW Document 42 Filed 01/25/21 Page 2 of 7 Page ID #:1025




                                                                                    1          Petitioner Daniel Snyder (“Petitioner”) provides the following Status Report
                                                                                    2 pursuant to the Court’s Minute Order at Dkt. 41. Respondent New Content Media Inc.

                                                                                    3 (“Respondent” or “New Content”) declined to provide its portion of this report.1

                                                                                    4 I.       PETITIONER’S STATEMENT
                                                                                    5          Following the previous hearing with the Court, Petitioner sent the email attached
                                                                                    6 hereto as Exhibit A in an effort to meet and confer with Respondent and narrow any

                                                                                    7 remaining disputes.2 In response, Respondent continues to refuse to provide relevant

                                                                                    8 and responsive discovery in its possession, custody and control, to take positions that

                                                                                    9 Petitioner believes are inconsistent with the Court’s Orders and to make accusations

                                                                                   10 that are not productive and are preventing the matter from efficiently moving forward.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Accordingly, and in an effort to move this matter forward, Petitioner respectfully

                                                                                   12 requests that the Court order Respondent to provide the additional documents described
REED SMITH LLP




                                                                                   13 in Section A below, and to appear for deposition on the topics identified in Section B

                                                                                   14 below.

                                                                                   15      A. The Additional Documents Petitioner Has Requested Are Relevant to the
                                                                                   16          Indian Action
                                                                                   17          In response to the subpoenas served and Petitioner’s discovery proposal, Dkt. 36,
                                                                                   18 Respondent chose to self-select documents to produce.                     The produced documents
                                                                                   19 consisted primarily of Respondent’s Chase Bank records for the year 2020. Those

                                                                                   20 records include a number of deposits, withdrawals and transfers between New Content

                                                                                   21 and the Indian Action Defendants, including “revenue” payments that New Content

                                                                                   22 accepted on behalf of the Indian Action Defendants during the relevant time period.

                                                                                   23          Absent from the production are the underlying transaction documents explaining
                                                                                   24

                                                                                   25
                                                                                      1 See Exhibit B.
                                                                                   26 2 Petitioner understood from the Court’s response during the December 9, 2020 conference to Ms.
                                                                                      Wirtschafter’s question about Local Rule 37 that the Court prefers discovery disputes to be submitted
                                                                                   27 in a joint status report. If Petitioner’s counsel misunderstood and the Court prefers that Petitioner file
                                                                                      a Local Rule 37 Joint Stipulation to compel Respondent’s compliance with discovery, Petitioner will
                                                                                   28 promptly do so.
                                                                                                                                        -1-
                                                                                                         Petitioner’s Status Report Regarding Discovery Pursuant to Dkt. 41
                                                     Case 2:20-mc-00076-MWF-MRW Document 42 Filed 01/25/21 Page 3 of 7 Page ID #:1026




                                                                                    1 the purpose and nature of these transactions. The additional documents requested, see

                                                                                    2 list below, seek this information. See Exh. A, pp. 4-5.

                                                                                    3    1. Documents related to the purpose of the online wire transfers to Hdfc Bank
                                                                                    4    Ltd Kanjur Mang East Mumbai India (which appears to be a bank account for
                                                                                    5    Eleven, an Indian Defendant) and referenced as “software development” on New
                                                                                    6    Content’s Chase Bank Statements, including documents related to the reason the
                                                                                    7    payment was referred to as “software development” for 6 transactions between
                                                                                    8    June 18, 2020 and November 18, 2020 for nearly $50,000.
                                                                                    9    2. Documents related to the purpose of the deposit on July 31, 2020 for $1,000
                                                                                   10    from Nirnay Chowdhary’s personal account and the reason Mr. Chowdhary was
                 A limited liability partnership formed in the State of Delaware




                                                                                   11    making a payment to New Content.
                                                                                   12    3. Records reflecting the Stripe payments New Content received in June 2020
REED SMITH LLP




                                                                                   13    and July 2020, and the nature and purpose of the revenue New Content was
                                                                                   14    collecting on behalf of PubNinja.
                                                                                   15    4. Records reflecting the nature and purpose of the revenue deposits New Content
                                                                                   16    received from Gumgum Inc., Teads Inc. and Amazon Co. between April 2020 and
                                                                                   17    September 2020 totaling approximately $41,781.
                                                                                   18        These transactions are relevant to the claims central to the Indian Lawsuit, which
                                                                                   19 alleges, among other things, that the Indian Defendants were compensated for and/or

                                                                                   20 received revenue for posting the July 16, 2020 defamatory articles on meaww.com. See

                                                                                   21 Dkt. 1, pp. 4-7. The Indian Lawsuit further alleges that the Indian Defendants used bots

                                                                                   22 and fake social media accounts to manufacture “sources” for the false statements. Id.

                                                                                   23 In the original petition filed with this Court, Petitioner advised the Court that he sought,

                                                                                   24 among other items, discovery concerning: “(3) the revenues that were generated as a

                                                                                   25 result of the “click-bait” Defamatory Articles; (4) any compensation the Indian Action

                                                                                   26 Defendants and/or Respondent received in exchange for publishing the Defamatory

                                                                                   27 Articles, and from whom.” See Dkt. 1, pp. 7:27-8:2.

                                                                                   28
                                                                                                                                   -2-
                                                                                                     Petitioner’s Status Report Regarding Discovery Pursuant to Dkt. 41
                                                     Case 2:20-mc-00076-MWF-MRW Document 42 Filed 01/25/21 Page 4 of 7 Page ID #:1027




                                                                                    1        The timing of the transactions identified above, and the amounts paid are
                                                                                    2 consistent with Petitioner’s understanding of the methods by which corrupt

                                                                                    3 misinformation campaigns such as the one against Petitioner are carried out, and are

                                                                                    4 relevant in that they reflect payments to and revenue collected on behalf of the Indian

                                                                                    5 Action Defendants around the time of the Defamatory Articles. Respectfully, Mr.

                                                                                    6 Chowdhary’s self-serving declaration denying any knowledge of or participation in the

                                                                                    7 creation and dissemination of the Defamatory Articles does not negate Petitioner’s right

                                                                                    8 to discover the underlying documents concerning those payments. Dkt. 30-2. Moreover,

                                                                                    9 Mr. Chowdhardy represented that Respondent ceased all business activities in May

                                                                                   10 2020, see Dkt. 30-2 ¶ 4. Petitioner believes that the fact that a company that had ceased
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 all business operations subsequently received more than $40,000 in “revenue” for

                                                                                   12 online activities (documents requested in #3 and #4 above) that it in turn transferred to
REED SMITH LLP




                                                                                   13 Eleven (documents requested in #1 above) is a proper subject for discovery into

                                                                                   14 Respondent’s role in connection with the Defamatory Articles.

                                                                                   15        It also appears that Respondent does in fact have possession, custody and control
                                                                                   16 of additional documents. “The phrase ‘possession, custody or control’ in Rule 45 ‘is in

                                                                                   17 the disjunctive and only one of the numerated requirements need be met.’ Soto v. City

                                                                                   18 of Concord, 162 F.R.D. 603, 619 (N.D. Cal. 1995) (quoting Cumis Ins. Society, Inc. v.

                                                                                   19 South-Coast Bank, 610 F. Supp. 193, 196 (N.D. Ind. 1985)); see also In re Bankers

                                                                                   20 Trust Co., 61 F.3d 465, 469 (6th Cir. 1995) (‘[F]ederal courts have consistently held

                                                                                   21 that documents are deemed to be within the ‘possession, custody or control’ for

                                                                                   22 purposes of Rule 34 if the party has actual possession, custody or control, or has the

                                                                                   23 legal right to obtain the documents on demand. Thus, legal ownership of the document

                                                                                   24 is not determinative.’)” See Illumina Cambridge Ltd. v. Complete Genomics, Inc., No.

                                                                                   25 19-mc-80215-WHO (TSH), 2020 U.S. Dist. LEXIS 29201, at *23 (N.D. Cal. Feb. 19,

                                                                                   26 2020). Respondent counsel stated on January 22, 2021: “The best that the Chowdharys

                                                                                   27 [who owns Respondent, Eleven and MEAWW, see Dkt. 30-2, ¶¶ 1-2] could do would

                                                                                   28 be to take screen shots of PubNinja’s account information with the various companies
                                                                                                                                   -3-
                                                                                                     Petitioner’s Status Report Regarding Discovery Pursuant to Dkt. 41
                                                     Case 2:20-mc-00076-MWF-MRW Document 42 Filed 01/25/21 Page 5 of 7 Page ID #:1028




                                                                                    1 that were generating ad revenue for PubNinja, which revenue was deposited into

                                                                                    2 accounts of NCMI because it was U.S.-based account.” See Exh. A, pp. 1. Moreover,

                                                                                    3 while Petitioner is willing to review these additional responsive documents, it cannot

                                                                                    4 accept Respondent’s conditional agreement to produce them and nothing more (other

                                                                                    5 than an AP-agreement) because it does not address the other transactions identified in

                                                                                    6 the Chase bank records, which are equally relevant, and again refuses to confirm that

                                                                                    7 Respondent has conducted a diligent search and reasonable inquiry for responsive

                                                                                    8 documents in its possession, custody and control.

                                                                                    9          Separately, to the extent Respondent has no additional documents, Petitioner has
                                                                                   10 already advised Respondent that it will accept a statement from Respondent confirming
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that after a diligent search and reasonable inquiry for additional documents it has no

                                                                                   12 documents. Exh. A, pp. 4-5. For some reason, Respondent continues to be unwilling to
REED SMITH LLP




                                                                                   13 confirm that it conducted a diligent search and reasonable inquiry for responsive

                                                                                   14 documents further suggesting that the purpose and nature of these transactions is

                                                                                   15 relevant to the Defamatory Articles.3

                                                                                   16       B. Petitioner Is Entitled to Depose Respondent’s Corporate Representative
                                                                                   17          This Court has already authorized Petitioner to depose Respondent’s corporate
                                                                                   18 representative. See Dkts. 14, 17.

                                                                                   19          As set forth in Exhibit A hereto, Petitioner intends to cover the following 7 topics:
                                                                                   20       1. New Content’s business relationship with and activities on behalf of
                                                                                   21       MEAWW, Eleven, PubNinja, and The Daily Net. (See also Dkt. 1-3, #8.)
                                                                                   22       2. The defamatory articles, including without limitation the statements about
                                                                                   23       those articles in the declarations of Mr. Nirnay Chowdhary filed with the Court at
                                                                                   24       Dkts. 30‐2, 32. (See also Dkt. 1-3, #3.)
                                                                                   25

                                                                                   26   3
                                                                                        Respondent also created a spreadsheet purporting to “describe” the payments in the Chase records.
                                                                                   27 In order to create that document, Respondent must have been looking at something to provide those
                                                                                      descriptions, which suggests there are additional documents notwithstanding Mr. Meckes’ statements
                                                                                   28 to the contrary.
                                                                                                                                     -4-
                                                                                                       Petitioner’s Status Report Regarding Discovery Pursuant to Dkt. 41
                                                     Case 2:20-mc-00076-MWF-MRW Document 42 Filed 01/25/21 Page 6 of 7 Page ID #:1029




                                                                                    1    3. Mr. Snyder, including without limitation the statements about him in the
                                                                                    2    declarations of Mr. Nirnay Chowdhary filed with the Court at Dkts. 30‐2, 32. (See
                                                                                    3    also Dkt. 1-3, #6.)
                                                                                    4    4. The Washington Football Team, including its owners, managers, and
                                                                                    5    principals thereof, as well as any present of former employee(s) or agent(s) thereof,
                                                                                    6    including without limitation the statements about them in the declarations of Mr.
                                                                                    7    Nirnay Chowdhary filed with the Court at Dkts. 30‐2, 32. (See also Dkt. 1-3, #7.)
                                                                                    8    5. The transactions identified in the document requests above. (See also Dkt. 1-
                                                                                    9    3, #10.)
                                                                                   10    6. The servers, files and records New Content searched for documents responsive
                 A limited liability partnership formed in the State of Delaware




                                                                                   11    to the requests.
                                                                                   12    7. New Content’s document retention policies and procedures.
REED SMITH LLP




                                                                                   13 Topics 1-5 were identified in the initial subpoena this Court authorized Petitioner to

                                                                                   14 serve. See Dkts. 1-3, 17. Mr. Meckes’s statement that they are not within the scope of

                                                                                   15 the issued subpoena is therefore mistaken. See Exh. A, pp. 1.

                                                                                   16        Moreover, Mr. Chowdhary’s self-serving declaration conclusorily denying any
                                                                                   17 involvement in the Defamatory Articles is not sufficient and as this Court previously

                                                                                   18 noted, Petitioner is entitled to test Mr. Chowdhardy’s assertions through cross

                                                                                   19 examination. In addition, topics 6 and 7 are relevant and proportional because

                                                                                   20 Respondent chose to self-select responsive documents rather than use search terms to

                                                                                   21 search the relevant files and servers, and is unwilling to confirm it has conducted a

                                                                                   22 diligent search and reasonable inquiry of all documents and servers in its possession,

                                                                                   23 custody and control. Petitioner is therefore entitled to understand what was and was not

                                                                                   24 searched in order to determine if additional discovery from Respondent is appropriate

                                                                                   25 and/or to identify additional sources of documents and information relevant to the

                                                                                   26 Indian Action.

                                                                                   27        On January 22, 2021, Respondent confirmed that it is refusing to voluntarily
                                                                                   28 produce a deponent for deposition, and notwithstanding the fact that Respondent was a
                                                                                                                                 -5-
                                                                                                   Petitioner’s Status Report Regarding Discovery Pursuant to Dkt. 41
                                                     Case 2:20-mc-00076-MWF-MRW Document 42 Filed 01/25/21 Page 7 of 7 Page ID #:1030




                                                                                    1 California corporation registered to do business in California through October 2020,

                                                                                    2 Respondent will not designate a U.S.-based deponent to testify, and instead has

                                                                                    3 identified Mr. Nirnay Chowdhary as Respondent’s Rule 30(b)(6) corporate

                                                                                    4 representative. Accordingly, Petitioner is filing with the Court a request to enter an

                                                                                    5 order requesting international judicial assistance, pursuant to the requirements in India

                                                                                    6 and the Hague Convention, which is required to take the steps necessary to depose Mr.

                                                                                    7 Chowdhardy.

                                                                                    8         Given the nature of the issues, Petitioner does not believe a deposition by written
                                                                                    9 questions will be efficient.      Petitioner intends to conduct the deposition remotely
                                                                                   10 through an online secure remote platform.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                        Dated: January 25, 2021                  REED SMITH LLP
                                                                                   14

                                                                                   15                                            By: /s/ Carla M. Wirtschafter
                                                                                                                                     Jordan W. Siev
                                                                                   16                                                Rizwan A. Qureshi
                                                                                   17
                                                                                                                                     Carla Wirtschafter

                                                                                   18
                                                                                                                                      Attorneys for Petitioner
                                                                                                                                      Daniel Snyder
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                    -6-
                                                                                                      Petitioner’s Status Report Regarding Discovery Pursuant to Dkt. 41
